Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This issue was previously addressed under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, where the two pouches of claim 16 is unclear in the structural relationship of the pouches with respect to each other. In its Decision, the Board brushes this off as breadth without any further explanation or analysis. In addition to the further clarification below, it is additionally rejected here on the basis of In Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.).  The broad scope of the instant claims amounts to a second pouch that is in no way attached to the catchers mitt or related in any way at all to the other elements.  Eliminating the location of the second pouch as set forth above in  Gentry Gallery, Inc. would likewise render the claim invalid. 
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous office action.
Such is more than breadth.  Here the second pouch could be separate, may or may not have loops or a D-ring.  One does not know if such is attached to the first pouch or the mitt itself at various locations or by different means.  Such claims are indefinite and unclear for having many plausible meanings and claim constructions. See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”  Here since 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 15 and 16 are rejected under 35 U.S.C. 102a2 as being anticipated by Fukae 10,994,189.
Fukae shows a baseball catcher’s mitt comprising a mitt portion 4 configured to catch a pitched baseball and having stitching 3 and a wrist strap 11a on the back as shown in fig. 4. 22 of fig. 3 can be considered a leather pouch having a plurality of leather loops located on the periphery of the pouch which loops are coupled to the stitching on the back of the catcher’s mitt and a D-ring located on the periphery of pouch, that which D-ring is coupled to the wrist strap on the back of the catcher’s mitt;

    PNG
    media_image1.png
    661
    849
    media_image1.png
    Greyscale

Pouches 8 and 9 in fig. 5 is considered to meet the limitations of a second pouch as called for in claim 16.

Claim Rejections - 35 USC § 103
	Claims 2, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukae In view of Jones 9,844,693
	Claims 2, 17 and 18 call for the combination of various weight ranges to be contained a pouches on the catcher’s mitt. Such a weight is interpreted as a separate independent element that is added to the pouch. It is well-known to add to gloves for training purposes and to provide a pouch to allow them to be conveniently added or contained. Jones teaches adding a plurality of pouches and weight 16 to a glove. Such would require the addition of a pouch and a weight to the exterior of element 2 of Fukae at positions were weight is desired for the intended training purposes. As such, to have done so would have been obvious for training purposes to selectively make the glove heavier where desired.  The amounts of weight recited in the claims is considered an obvious matter of design choice depending on the desired weight of the glove in a particular area. These values have not been shown to be critical. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711